Citation Nr: 1330127	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  08-37 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
 Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and Barrett's esophagus, to include as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Young, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hypertension and a gastrointestinal disability.

The Veteran testified at a hearing in March 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.

In April 2011 and in October 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.

In an October 2012 rating decision, the AMC granted the Veteran service connection and assigned an initial rating for hypertension.  Thus, that claim is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Regrettably, a remand is necessary for further evidentiary development.

The Board notes that in a September 2013 brief, the Veteran's representative asserted that the January 2013 VA examiner failed to address or overlooked addressing whether the Veteran's gastrointestinal disability was related to his service connected PTSD and therefore, failed to comply with the Board's October 2012 remand directives.  

In its October 2012 remand, the Board directed the AMC/RO to provide the Veteran with an addendum medical opinion regarding the etiology of his gastrointestinal disability.  The January 2013 examiner was to provide an opinion as to whether the Veteran's gastrointestinal disorder was caused directly by his period of active service or was caused or aggravated by his service connected PTSD.  In the rational for the opinions provided by the VA examiner, she stated that "no chronic GERD symptoms [were] documented in military service" and that there was "no documentation of Barrett's esophagus in military service."  The Veteran's service treatment records were destroyed in the July 12, 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  As a result, the contents of the service medical records are not known.  Therefore, the Board finds the examiner's rationale to be inadequate.  If VA provides the claimant an examination/medical opinion in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, no medical opinion was provided regarding whether the Veteran's gastrointestinal disability was caused or aggravated by his service-connected PTSD.  The examination/medical opinion did not comply with the remand directives.  

The Veteran is entitled to an adequate VA examination/medical opinion and substantial compliance with the Board's October 2012 remand directives.  As a result, this case must be returned to the examiner so that an addendum opinion may be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Barr v. Nicholson, 21 Vet. App. at 303. 

To ensure completeness of the record, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Thereafter, return the claims file to the January 2013 VA examiner so that an addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.

At his June 2011 VA examination, the examiner diagnosed the Veteran with GERD.  Private medical records also show that he has Barrett's esophagus.  

For each of these diagnoses, provide an opinion as to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the disability was caused or aggravated by the Veteran's military service.

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the disability was caused or aggravated by the Veteran's service-connected PTSD. 

The examiner should consider the Veteran's statements, especially statements regarding when his symptoms began and whether that was within one year of his separation from military service.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



